Citation Nr: 0009013	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES


1.  Entitlement to a compensable rating for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946 and from September 1950 to June 1952, including 
combat service during World War II, and his decorations 
include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the veteran's 
claims of entitlement to a compensable rating for his flat 
feet, second degree, symptomatic, mild (bilateral pes planus) 
and, on the basis that the claim was not well grounded, 
service connection for bilateral hearing loss.  The veteran 
timely appealed this determination to the Board.

As a preliminary matter, the Board observes that, in 
September 1989, the veteran filed claims for service 
connection for bilateral hearing loss and tinnitus.  Further, 
in an October 1989 letter, without identifying any specific 
disabilities, the RO notified him that service connection for 
his "claimed condition(s) had been denied because it was not 
shown by the evidence of record."  Accordingly, because the 
veteran did not receive written notification indicating that 
his claims for either bilateral hearing loss or tinnitus were 
specifically denied, those determinations did not become 
final.  See 38 U.S.C.A. § 5104(a), (b); Best v. Brown, 10 
Vet. App. 322, 325 (1997); 38 C.F.R. § 3.104(a).  
Accordingly, the Board agrees that the veteran's claim for 
service connection of bilateral hearing loss must be 
considered on a de novo basis.  In addition, it appears that 
the veteran's claim for tinnitus has remained pending since 
that time.  See Kandik v. Brown, 9 Vet. App. 434, 438-39 
(1996); Meeks v. Brown, 5 Vet. App. 284, 287 (1993).  The 
veteran's claim for service connection for tinnitus is not 
before the Board and is referred to the RO for appropriate 
action.

In addition, in written argument dated in February 1999, the 
veteran representative noted that January 1998 VA examination 
report indicates that the veteran had degenerative joint 
disease in his first metatarsal phalangeal joint.  His 
representative maintained that this finding supported his 
claim for a compensable rating for his bilateral pes planus.  
However, because there is no medical evidence linking this 
disability, the Board concludes that the record instead 
raises an inferred claim of entitlement to service connection 
for degenerative joint disease in his first metatarsal 
phalangeal joint.  This issue is also not currently before 
the Board and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral pes planus has been shown on 
objective medical examination to be productive of only mild 
symptoms; the evidence further demonstates that the 
disability does not require the use of built-up shoes or arch 
supports, and the veteran denies that it is productive of 
pain, weakness, stiffness, swelling, heat, redness, 
fatigability or lack of endurance.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
pes planus with right foot pain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5276 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for bilateral pes planus

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for his 
bilateral pes planus is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Where the Rating Schedule does not 
provide a non-compensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

In February 1946, the RO established service connection for 
second-degree, symptomatic bilateral pes planus and assigned 
a 10 percent evaluation, effective February 17, 1946.  
Thereafter, in February 1948, the RO reduced the rating of 
the disability to its current noncompensable level, effective 
April 3, 1948.  The veteran's claim for an increased rating 
for this disability was received at the RO in December 1997.

In his December 1997 statement, the veteran asserted that a 
compensable evaluation was warranted because the disability 
had increased in severity.  In January 1998, the veteran was 
afforded a VA podiatric examination to assess the current 
severity of his bilateral pes planus.  During the 
examination, he denied having pain, weakness, stiffness, 
swelling, heat, redness, fatigability or lack of endurance 
due to his bilateral pes planus.  In addition, the examiner 
indicated that the veteran did not use a cane or any other 
"assistive device," and that there was no abnormal wear on 
his shoes.  The examiner further reported that the veteran 
did not use corrective shoes, shoe inserts or braces.

The examination of the veteran's right foot disclosed that 
the veteran had no joint tenderness, deformity, heat, 
swelling or erythema.  In addition, no varus or valgus 
deformity was noted.  Range of motion studies revealed that 
the veteran had flexion to 60 degrees and extension to 44 
degrees in his first metatarsophalangeal joint.  In addition, 
the veteran had right foot abduction to 10 degrees, adduction 
to 20 degrees, and inversion and eversion, each to 5 degrees.  
Physical examination of the veteran's left foot revealed 
that, with respect to his metatarsophalangeal joint, he had 
flexion to 38 degrees, extension to 56 degrees, left foot 
adduction to 20 degrees, abduction to 10 degrees, and 
inversion and eversion, each to 5 degrees.  In addition, the 
examiner indicated that dorsalis pedis and posterior tibial 
pulses were 1+ and equal, bilaterally.  The examination also 
disclosed that the arch of each of the veteran's feet were 
somewhat flattened in appearance, but that there was no 
tenderness of the Achilles tendon.  X-rays revealed mild pes 
planus, bilaterally, and the veteran was diagnosed as having 
mild pes planus.

There is no other pertinent medical evidence in this case 
dated during the appellate period.  In addition, in support 
of this claim, other than the argument of the veteran's 
representative noted in the introduction, the veteran has 
simply contended that the disability had increased in 
severity.

The veteran's bilateral pes planus has been evaluated as 
noncompensably disabling under Diagnostic Code 5276.  That 
code provides that mild acquired flatfoot, with symptoms 
relieved by built-up shoe or arch support warrants a 
noncompensable rating.  Under this section, moderate 
bilateral pes planus manifested by the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet 
warrants a 10 percent evaluation.  Severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities warrants a 30 percent evaluation.  
Pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the foot, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, which is not improved by orthopedic shoes 
and appliances, warrants a 50 percent evaluation.  Id.

The December 1998 examination report shows that the veteran 
denied having pain, weakness, stiffness, swelling, heat, 
redness, fatigability or lack of endurance due to his 
bilateral pes planus.  Moreover, the examination disclosed 
that the disability was not productive of any joint 
tenderness, deformity, heat, swelling or erythema.  In 
addition, presumably because the disability is not productive 
of complaints of pain or discomfort, the veteran does not use 
built-up shoes or arch supports.  Indeed, the examiner 
characterized his bilateral pes planus as mild, which is 
consistent with a noncompensable evaluation.  Further, in 
light of the absence of the DeLuca factors, and because the 
disability is not evaluated on the basis of limitation of 
motion, consideration of the DeLuca factors is not necessary.  
Johnson v. Brown, 9 Vet.App. 7 (1996).  

The Board also has considered the applicability of other 
diagnostic criteria pertaining to the feet.  However, in the 
absence of evidence of bilateral weak feet, which are 
characterized by atrophy of the musculature, disturbed 
circulation and weakness (Diagnostic Code 5277); claw foot 
(pes clavus) (Diagnostic Code 5278); anterior metatarsalgia, 
anterior (Morton's disease) (Diagnostic Code 5279); hallux 
valgus, rigidus, or hammertoe (Diagnostic Codes 5280-82); 
malunion of the tarsal or metatarsal bones; or other 
moderately disabling foot injuries (the criteria for a 10 
percent evaluation under Diagnostic Code 5284), there is no 
basis for a higher evaluation under any other diagnostic 
code.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that veteran's bilateral pes planus has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service connection for bilateral hearing loss

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim 
of entitlement to service connection for bilateral hearing 
loss.  A well-grounded claim is not necessarily a claim that 
will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition (1) is 
observed during service or any applicable presumption period; 
(2) continuity of symptomatology is demonstrated thereafter; 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for 
evidence of a hearing loss.  Indeed, his separation 
examination report indicates that his hearing was normal, 
bilaterally.  However, because he argues that he suffers from 
bilateral hearing loss that is due to acoustic trauma during 
service, because the record indicates that the veteran 
engaged in combat, in light of his assertions, the Board 
concedes that he was exposed to combat related acoustic 
trauma.  See 38 U.S.C.A. § 1154(b).

The veteran's claim for service connection for service 
connection for bilateral hearing loss was initially received 
at the RO in September 1989, and because the Board concludes 
that the veteran was not provided with notice of a prior 
determination, the claim has remained open since that time.  

No development was undertaken in connection with the 
veteran's initial filing of a claim for service connection 
for this disability.  However, subsequent to the veteran's 
December 1997 reassertion of a claim for service connection 
for bilateral hearing loss, in January 1998, the RO afforded 
him a VA audiological evaluation, which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
70
75
LEFT
45
55
70
85
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 30 percent in the left ear.  
Thus, the application of the criteria contained in 38 C.F.R. 
§ 3.385 shows that as the veteran had bilateral hearing loss 
for VA compensation purposes as he had a puretone threshold 
of 40 decibels at 1000, 2000, 3000 and 4000 hertz in his 
right ear and a puretone threshold of at least 40 decibels at 
all frequencies for his left ear.  Further, using the 
Maryland CNC test, because his speech recognition scores are 
less than 94 percent in both ears, i.e., 88 and 30 percent, 
respectively, he also meets the criteria for bilateral 
hearing loss disability under that standard.

As such, even conceding that the veteran established evidence 
of in-service acoustic trauma and the existence of current 
hearing loss, there still is no evidence of a causal 
relationship between the two.  The facts in this case are 
very similar to those in Wade v. West, 11 Vet. App. 302 
(1998).  In Wade, the veteran claimed that he had had trouble 
hearing and a ringing in his ears since an in-service bombing 
of his ship during World War II.  The Court affirmed the 
Board's determination that the veteran's claim was not well 
grounded.  The Court noted that, even assuming that the 
veteran had submitted sufficient evidence of current hearing 
loss and in-service acoustic trauma, the veteran was still 
required to submit medical evidence of a causal relationship 
between current conditions and military service.  As there 
was no medical evidence showing a nexus between the 
appellant's current bilateral hearing loss/tinnitus and his 
period of service, the claim was not well grounded.

The Board does not question that the veteran sincerely 
believes that his current bilateral hearing loss is related 
to his period of service.  The Board notes, however, that as 
a layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In order for the 
veteran's claim for service connection for bilateral hearing 
loss to be considered well grounded, he must submit medical 
evidence indicating that an etiological relationship exists 
between the disability and service.  The Board therefore 
concludes that without the requisite competent medical 
evidence attributing the disability to service, his claim for 
service connection for bilateral hearing loss is not well 
grounded.  Epps; Caluza.

Alternatively, even though the veteran has maintained that he 
has had impaired hearing since service, he has not submitted 
competent medical evidence to support this allegation.  
Although a veteran is competent to report continuity of 
symptomatology, as a lay person, he is not competent to 
relate that symptomatology to his current bilateral hearing 
loss.  Consequently, because the veteran is not shown to have 
any medical expertise, and because competent medical evidence 
relating his current condition to either an in-service injury 
or to continuous symptomatology is required, his claims are 
also not well grounded under 38 C.F.R. § 3.303(b).  See 
Hodges v. West, No. 98-1275 (U.S. Vet. App. January 12, 
2000); Voerth v. West, 13 Vet. App. 117, 120 (1999).

This case is similar to Hodges.  In that case, the Court 
determined that, although the veteran's stomach condition was 
noted during service and there was "abundant" evidence of 
post-service continuity of "stomach-disorder 
symptomatology" based on the appellant's own accounts, as 
well as medical corroboration of continuous stomach problems, 
the veteran's claim was not well grounded.  The Court stated 
that, although there was sufficient evidence to satisfy the 
first two elements of a well grounded claim under section 
3.303(b), the veteran had not submitted sufficient evidence 
of nexus between the present disability and the post-service 
symptomatology.  In doing so, the Court acknowledged that his 
in-service symptoms appeared to be very similar to the 
symptoms that he reported at a post-service examination and 
there was a complete absence of medical evidence showing a 
common underlying cause of those symptoms.  Id., slip op. at 
6-9.

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim for service connection for bilateral 
hearing loss and therefore the claim must be denied on that 
basis.  See 38 U.S.C.A. § 5107(a).  The Board notes that, in 
the absence of a well-grounded claim, VA is under no duty to 
assist the veteran in the development of the facts pertinent 
to the claim, Morton v. West, 12 Vet. App. 477 (1999), 
including having the veteran undergo an additional 
examination, Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence, which, if obtained, would render the claim well 
grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The Board views its (and the RO's) discussion above as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for service connection for the 
claimed disability, and the reasons why the current claims is 
inadequate.  See Robinette, 8 Vet. App. 69, 77-78 (1995).


ORDER

A compensable rating for bilateral pes planus is denied.

In the absence of evidence of well-grounded claim, service 
connection for bilateral hearing loss is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

